Citation Nr: 9920757	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-337 94A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether gambling earnings of $2,352 during 1994 are countable 
as income for VA pension purposes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1953 to 
November 1953. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Nashville, Tennessee, Regional Office (hereinafter RO).  The 
Board notes that the veteran, in addition to contending that 
his gambling winnings from 1994 should not be counted as 
income for VA pension purposes, has requested a waiver in his 
debt owed the VA as a result of the inclusion of his gambling 
winnings as countable income.  (See e.g., VA Form 21-4138 
signed by the veteran in September 1997.)  That matter will 
be for development following completion of the appeal as to 
the instant issue now before the Board.


FINDINGS OF FACT

1.  The veteran has been in receipt of VA pension benefits 
since 1993. 

2.  A June 1997 letter of record indicates the RO received 
documentation from the Internal Revenue Service that the 
veteran received gambling earnings (income) of $2, 352 for 
1994 that had not previously been reported to the VA.   

3.  The veteran has failed to present credible evidence of 
gambling losses during 1994 that would offset his gambling 
earnings of that year.  


CONCLUSION OF LAW

The veteran's gambling earnings of $2, 352 during 1994 are 
countable as income for VA pension purposes.  38 U.S.C.A. 
§ 1503 (West 1991); 38 C.F.R. §§ 3.271, 3.272 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The principles utilized in determining countable income for 
VA pensions purposes are codified at 38 U.S.C.A. § 1503 (West 
1991) and 38 C.F.R. §§ 3.271, 3.272 (1998).  In pertinent 
part, "irregular" and "non-recurring" income is included 
as countable income.  (See 38 C.F.R. § 3.371(a)(2)(3)).  

A June 1997 letter completed by the RO, and sent to the 
veteran, stated that evidence obtained from the Internal 
Revenue Service indicated the veteran earned $2, 352 in 
gambling winnings (income) in 1994 that were not previously 
reported to VA.  The veteran does not dispute this figure, 
but has contended that while he earned $2,352 in betting on 
the "races" in 1994, he lost more money ($2,812) gambling 
on horse races in 1994 than he won in that year.  (See VA 
Form 21-4138 (JF) dated in June 1997.)  The veteran offered, 
in this June 1997 form, to send in copies of his losing 
tickets to verify the losses.  The RO subsequently requested 
this documentation.  

As documentation for the reported gambling losses, the 
veteran has submitted photocopies of losing ticket stubs from 
bets placed on various horse races.  However, the RO has 
found that the dates on the photocopies of the these ticket 
stubs have been altered, and the Board is in agreement with 
this assessment as a review of these photocopies indicates 
that someone has handwritten the number "4" in 1994 so as 
to create the impression that the gambling losses were 
incurred in that year.  The RO notified the veteran that it 
considered the dates to have been altered.  He has not 
disagreed with or challenged that characterization.  He has 
not offered to submit these, or other pertinent original 
tickets.  In fact, in correspondence in 1997, the veteran 
indicated that he kept losing tickets for only 2 years, and 
did not have them.  He was offered, by letter of February 
1998, an additional opportunity to submit information and 
expenses related to gambling for the years 1994-1997.  No 
such information was forthcoming.

The VA's Office of General Counsel has held that in 
determining countable income for pension computation 
purposes, gambling losses may be deductible from gambling 
winnings under 38 C.F.R. § 3.271(c).  See O.G.C. Prec. Op. 
17-89 (September 1989).  However, in the instant case, the 
veteran, as indicated above, has not presented any credible 
evidence to document such gambling losses.  Moreover, there 
is no indication that a remand to obtain evidence documenting 
the purported gambling losses would yield any positive 
results, as the veteran himself essentially reported on a VA 
Form 9 received in December 1997 that he only keeps his 
losing gambling tickets for a period of two years before he 
throws them away.  Accordingly, the Board concludes that in 
the absence of any credible evidence from the veteran 
documenting gambling losses in 1994, his gambling earnings of 
$2,352 in that year must be considered countable income for 
VA pension purposes. 


ORDER

Gambling earnings of $2, 352 during 1994 are countable as 
income for VA pension purposes.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

